In a proceeding pursuant to CPLR article 78 to compel the respondents to grant an application for preliminary subdivision approval pursuant to Town Law § 276 (8), the petitioner appeals from a judgment of the Supreme Court, Westchester County (Murphy, J.), entered October 28, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
*535The petitioner commenced this proceeding to compel the respondent Town of Bedford Planning Board (hereinafter the Board) to grant his application for a preliminary subdivision approval for property of which he was part owner, pursuant to the default provisions of Town Law § 276 (8). However, the owner of the remaining portion of the property neither signed nor joined in the application. Accordingly, the petitioner’s application was not complete and the time within which the Board was required to act did not begin to run (see Matter of Reiss v Keator, 150 AD2d 939 [1989]; Matter of Fullam v Kronman, 31 AD2d 947 [1969], affd 26 NY2d 725 [1970]; Reiss v Keator, supra). Thus, the Supreme Court properly denied the petition and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. Ritter, J.P., Florio, Friedmann and H. Miller, JJ., concur.